101 F.3d 332
24 Media L. Rep. 2503
PENN ADVERTISING OF BALTIMORE, INCORPORATED, Plaintiff-Appellant,v.MAYOR AND CITY COUNCIL OF BALTIMORE, A MunicipalCorporation;  Kurt L. Schmoke, in his official capacity asMayor of Baltimore City;  David Tanner, in his officialcapacity as the General Superintendent of ZoningAdministration and Enforcement of Baltimore City,Defendants-Appellees.The American Advertising Federation;  The AmericanAssociation of Advertising Agencies;  The Association ofNational Advertisers, Incorporated;  The Outdoor AdvertisingAssociation of America, Incorporated;  Washington LegalFoundation;  The City of Cincinnati, Ohio;  The MarylandCongress of Parents & Teachers, Incorporated;  The Coalitionfor Beautiful Neighborhoods;  Baltimore City Wide LiquorCoalition for Better Laws and Regulations;  City and Countyof San Francisco;  City of San Jose;  United States ofAmerica, Amici Curiae.
No. 94-2141.
United States Court of Appeals,Fourth Circuit.
Nov. 13, 1996.

On Remand from the United States Supreme Court.
Eric Michael Rubin, Walter E. Diercks, Jeffrey Harris, Darrin N. Sacks, Rubin, Winston, Diercks, Harris & Cooke, Washington, DC;  Andrew L. Frey, Kenneth S. Geller, Gary A. Orseck, H. Thomas Byron, III, Mayer, Brown & Platt, Washington, DC, for Appellant.
Neal M. Janey, City Solicitor, Burton Harry Levin, Principal Counsel, Sandra R. Gutman, Associate Solicitor, Department of Law, Baltimore, MD, for Appellees.
Richard E. Wiley, Lawrence W. Secrest, III, Howard H. Bell, Daniel E. Troy, Luis de la Torre, Wiley, Rein & Fielding, Washington, DC, for Amici Curiae American Advertising Federation, et al.
Mark S. Yurick, Senior Assistant City Solicitor, Office of the City Solicitor, Cincinnati, OH, for Amicus Curiae City of Cincinnati.
Daniel J. Popeo, Richard A. Samp, Washington Legal Foundation, Washington, DC, for Amicus Curiae Washington Legal Foundation.
Donald Garner, Professor of Law, Southern Illinois University, Carbondale, IL;  The Maryland Congress of Parents & Teachers, Inc., Baltimore, MD, for Amicus Curiae Maryland Congress.
Christopher J. Fritz, Julie Ellen Squire, Thomas C. Dame, Gallagher, Evelius & Jones, Baltimore, MD, for Amici Curiae Coalition for Beautiful Neighborhoods, et al.
Louise H. Renne, City Attorney, Dennis Aftergut, Chief Assistant City Attorney, Barbara Solomon, Deputy City Attorney, John Cooper, Deputy City Attorney, San Francisco, CA;  Joan Gallo, City Attorney, George Rios, Assistant City Attorney, San Jose, CA, for Amici Curiae City of San Francisco, et al.
Frank W. Hunger, Assistant Attorney General, Douglas N. Letter, Appellate Litigation Counsel, Scott R. McIntosh, Appellate Staff, Civil Division, United States Department of Justice, Washington, DC, for Amicus Curiae United States.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Affirmed by published opinion.  Judge NIEMEYER wrote the majority opinion, in which Judge HAMILTON joined.  Senior Judge BUTZNER wrote a dissenting opinion.
NIEMEYER, Circuit Judge:


1
On May 13, 1996, The Supreme Court handed down its decision in 44 Liquormart, Inc. v. Rhode Island, --- U.S. ----, 116 S.Ct. 1495, 134 L.Ed.2d 711 (1996), and shortly thereafter vacated our decision in this case and remanded it to us "for further consideration in light of 44 Liquormart, Inc. v. Rhode Island."  --- U.S. ----, 116 S.Ct. 2575, 135 L.Ed.2d 1090 (1996).  We have read the opinion in 44 Liquormart and have considered its impact on the judgment in this case.  For the reasons given in Anheuser-Busch, Inc. v. Schmoke, 63 F.3d 1305 (4th Cir.1995) (Anheuser-Busch I ), as modified by our decision today in Anheuser-Busch, Inc. v. Schmoke, 101 F.3d 325 (4th Cir.1996) (Anheuser-Busch II ), we conclude that 44 Liquormart does not require us to change our decision in this case.  Accordingly, we affirm the district court's judgment for the reasons previously given and readopt our previous decision as modified by Anheuser-Busch II.   See Penn Adv. of Baltimore v. Mayor and City Council of Baltimore, 63 F.3d 1318 (4th Cir.1995).


2
IT IS SO ORDERED.

BUTZNER, Senior Circuit Judge, dissenting:

3
I dissent for reasons that I explained in my dissent in No. 94-1431, Anheuser-Busch, Inc. v. Schmoke, and No. 94-1432, Penn Advertising of Baltimore, Inc. v. Curran.